         Case 1:20-cv-05221-PAE Document 39
                                         38 Filed 08/19/20
                                                  08/18/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ALTACORP CAPITAL INC. (n/k/a ATB Capital
Markets Inc.).                                          Case No.: 20 Civ. 5221 (PAE)

                             Plaintiff,                 CONSENT ORDER

                     - against -

FINANCIAL INDUSTRY REGULATORY
AUTHORITY, INC., FINRA REGULATION,
INC. F/K/A FINRA DISPUTE RESOLUTION,
INC., JOHN C.T. CLOGHESY,

                             Defendants.


       WHEREAS Plaintiff AltaCorp Capital Inc. (“AltaCorp”) commenced this action by filing

a Complaint on July 7, 2020 (“Complaint”);

       WHEREAS Defendants Financial Industry Regulatory Authority, Inc. and Finra

Regulation, Inc. (together, “FINRA””) dispute the claims made in the Complaint;

       WHEREAS FINRA and AltaCorp seek to resolve this action as between them;

       WHEREAS there is a pending arbitration captioned John C.T. Cloghesy v. AltaCorp

Capital (USA) Inc. and AltaCorp Capital Inc. (FINRA Dispute Resolution Arbitration Number

19-01557) (the “Arbitration”), in which Cloghesy has made various claims against AltaCorp and

its subsidiary AltaCorp Capital (USA) Inc. (the “Claims”);

       WHEREAS the Panel presiding over the Arbitration issued an order on June 30, 2020

(the “Order”) finding that (i) AltaCorp is not a FINRA member under FINRA Rule 13200; (ii)

AltaCorp did not voluntarily submit to the Arbitration; (iii) the Panel did not have jurisdiction

over the Claims against AltaCorp; and (iv) that AltaCorp is not now a party to the Arbitration;




                                                1
         Case 1:20-cv-05221-PAE Document 39
                                         38 Filed 08/19/20
                                                  08/18/20 Page 2 of 3




       WHEREAS, pursuant to the Order, FINRA does not deem AltaCorp a party to the

Arbitration;

       WHEREAS Cloghesy filed an action in Colorado and a counterclaim and motion in this

action seeking to compel AltaCorp to arbitrate the Claims in the FINRA forum;

       WHEREAS AltaCorp has responded in the Colorado action and sought to dismiss it on

several grounds, and otherwise denies that it should be compelled to arbitrate the Claims; and

       WHEREAS FINRA takes no position on, and is entirely neutral with respect to the

disputes between Cloghesy and AltaCorp, including with respect to the merits of Claims, the

Colorado action, and any related disputes regarding the Arbitration or the arbitrability of the

Claims asserted in this action;

       IT IS HEREBY STIPULATED AND AGREED, between the undersigned parties that:

        1.     AltaCorp is not a FINRA member.

        2.     AltaCorp has not elected, consented, or volunteered to participate in the

Arbitration.

        3.     Pursuant to the Order, AltaCorp is not a party to the Arbitration and will not be a

party to the ongoing Arbitration absent a court order directing otherwise.

        4.     AltaCorp currently owes no arbitration fees to FINRA relating to the Arbitration.

        5.     Consistent with the above, FINRA shall not administer the Arbitration with

respect to AltaCorp as a party, absent a court order directing otherwise.

        6.     AltaCorp hereby withdraws its motion for a preliminary injunction as against

FINRA and dismisses the Complaint as to FINRA, without prejudice.




                                                 2
          Case 1:20-cv-05221-PAE Document 39
                                          38 Filed 08/19/20
                                                   08/18/20 Page 3 of 3




         7.     AltaCorp enters into this stipulation without waiver of any of its defenses or rights

to challenge the arbitrability of the Claims, to seek an order enjoining AltaCorp’s participation in

the Arbitration, or similar relief.

         8.     FINRA will abide by the orders of this Court regarding the Arbitration.

         9.     FINRA and AltaCorp will each bear their own fees and costs with respect to this

action. AltaCorp, however, reserves its rights to seek monetary damages, fees, costs and any

other relief against Cloghesy.

Dated: August 18, 2020                        CLARICK GUERON REISBAUM LLP

                                              ______________________________
                                              Emily Reisbaum
                                              Aaron H. Crowell
                                              Ashleigh Hunt
                                              220 Fifth Avenue, 14th Floor
                                              New York, NY 10001
                                              Tel: (212) 633-4310
                                              acrowell@cgr-law.com

                                              Attorneys for Defendants Financial Industry
                                              Regulatory Authority, Inc. and FINRA Regulation,
                                              Inc.

                                              TROUTMAN PEPPER HAMILTON SANDERS LLP

                                              ______________________________
                                              Ghillaine A. Reid
                                              Stephen J. Steinlight
                                              875 Third Avenue
                                              New York, New York 10022
                                              Tel: (212) 704-6000
                                              Ghillaine. Reid@troutman.com

                                              Attorneys for Plaintiff AltaCorp Capital Inc. (n/k/a
                                              ATB Capital Markets Inc.)

SO ORDERED:

PaJA.�
________________________________
Hon. Paul A. Engelmayer, U.S.D.C.J.
August 19, 2020
                                                  3
